



2019 through 2021 Long Term Executive Incentive Program Guidelines


Bar Harbor Bankshares and Subsidiaries (“BHB”) Long Term Executive Incentive
Plan (“LTEIP”) is part of a total compensation package, which includes base
salary, annual incentives, long-term incentives and benefits. Grants are made
under the Bar Harbor Bankshares and Subsidiaries Equity Incentive Plan of 2015.


Individually and collectively, BHB believes the executive team has the ability
to influence and drive our success. The LTEIP is designed to reward Executives
for driving BHB’s success. This document summarizes the elements and features of
the LTEIP.


The objectives of the LTEIP are to:
•
Align Executives with shareholder interests;

•
Increase Executive stock ownership/holdings;

•
Ensure sound risk management by providing a balanced view of performance and
aligning rewards with the time horizon of risk;

•
Position BHB’s total compensation to be competitive with market for meeting
performance goals;

•
Motivate and reward long-term sustained performance; and

•
Enable BHB to attract and retain talent needed to drive BHB’s success.



Eligibility
•
Eligibility will be limited to named executive officers and selected Senior
Executive Team (“SET”) members nominated by the CEO and approved by the
Compensation and Human Resources Committee of the Board of Directors (the
“Committee”); and

•
Participants must be an active employee as of the payout date to receive an
award unless otherwise approved by the Compensation Committee.



Program Components


The 2019-2021 LTEIP consists of a combination of Time-vesting Restricted Stock
and Performance-vesting Restricted Stock Units. Participants may receive
Time-vested Restricted Stock, Performance-vested Restricted Stock Units, or both
under this LTEIP.


•
Time-vested Restricted Stock supports executive ownership and retention
objectives. Grants vest over three years (e.g. 1/3 per year) and are subject to
a three year holding requirement (i.e., Executive can’t sell for at least three
years after vesting); and



•
Performance-vested Restricted Stock Units promote pay for performance since the
awards are only paid out when predefined performance goals are met. Grants are
earned and cliff vest after three years and are subject to a further three-year
holding requirement (i.e., Executive can’t sell for at least three years after
vesting).








--------------------------------------------------------------------------------





The following table summarizes the measures and payout ranges.


Long-term Executive Incentive Program Guidelines
Performance Period 2019-2021 


 
Time
Below Threshold
Threshold
Target
Stretch
Participants
 
<45% percentile
45th percentile
50th percentile
75th percentile and above
CEO/President
20.00%
0%
10.00%
20.00%
30.00%
EVP COO and CFO
15.00%
0%
8.00%
15.00%
22.00%
All other members of SET
12.50%
0%
6.25%
12.50%
18.75%



Time-vested Restricted Stock is measured on a more holistic basis and is
intended to allow for appropriate reflection of BHB’s performance, business
environment, affordability, and individual performance and contribution. All
awards are at the discretion of the Committee.
Performance-vested Restricted Stock Units will be granted at guideline level
(i.e. target) and vesting will be determined by BHB’s future performance (i.e.
three years after the grant).
Individual grant agreements will be provided to each individual upon grant and
will specify the terms and conditions of the grant.
Performance Period Performance-vested Restricted Stock Units.
Performance shares are granted at the start of each performance period. For the
2019-2021 LTEIP the start of the Performance Period will be January 1st, 2019.
Each performance cycle (i.e., performance period) is three years. The vesting
(i.e. earning) of the award is contingent on actual performance of pre-defined
measures at the end of the performance period (i.e., third year). The result is
a rolling series of annual awards, each vesting over three years. This plan
document is for the 2019 - 2021 calendar years.
Performance-vested Restricted Stock Units Metrics
Relative return on assets (“ROA”) will be selected for the performance
measurement considering BHB’s Strategic Plan, growth strategy, as well as
alignment with shareholder interests. The Committee will review the proposed
performance goal(s) annually and approve the targets and ranges consistent with
business plans and expectations for each subsequent rolling year plan.
Threshold, Target, and Stretch goals will be established for each performance
period and detailed in the table above.
Plan year for 2019 through 2021
For the performance period of January 1, 2019 to December 31, 2021, relative ROA
will be used to determine the vesting of performance-based restricted stock
units. Due to the long-term period, performance will be compared to an approved
“industry index” that allows comparison of BHB to its peers.
The ROA measure will be calculated using each of the twelve quarter’s relative
ROA ranking, then average the results for the final measurement.
In addition to relative ROA, there will be a Total Shareholder Return (“TSR”)
modifier to further align shareholder interest. If the TSR calculation for the
same performance measurement period is negative, a payout cannot exceed a
threshold payout level regardless of the relative ROA performance results.





--------------------------------------------------------------------------------





Vesting
Restricted stock awards will have a three-year installment vesting schedule
while performance -vested restricted stock units will have a three-year cliff
vesting schedule. At the time of the vesting, sufficient shares of restricted
stock units may be withheld to cover the executive’s tax liabilities.
Grants will vest during the second quarter of each year to allow for the
gathering of calendar-year peer ROA statistics and to remain in compliance with
409(A) regulations. Performance vested restricted stock unit awards will be made
as soon as administratively possible after the third year anniversary of the
performance grants.
Terms and Conditions



Effective Date


This LTEIP is effective January 1, 2019 to reflect a performance period of
January 1, 2019 to December 31, 2021. The LTEIP will be reviewed annually by the
BHB’s Compensation and Human Resources Committee and Executive Management to
ensure proper alignment with BHB’s business objectives. The Committee and the
independent members of the Board of Directors retain the right to amend or
modify the LTEIP at any time during the specified period. The established
performance measurement will remain constant for the three year term. This LTEIP
will remain in effect until December 31, 2021.


Program Administration


The LTEIP is authorized by the Compensation and Human Resources Committee and
further voted by the independent members of the Board of Directors. The
Committee has the sole authority to interpret the LTEIP and to make or nullify
any rules and procedures, as necessary, for proper administration. Any
determination by the Committee will be final and binding on all participants
with the exception of the performance measure.


Program Changes or Discontinuance


BHB has developed the LTEIP based on existing business, market and economic
conditions; current services; and staff assignments. If substantial changes
occur that affect these conditions, BHB may add to, amend, modify or discontinue
any of the terms or conditions of the LTEIP at any time. The established
performance measurement will remain constant for the three year term. The
Committee may, at its sole discretion, waive, change, amend, or discontinue any
of the terms or conditions of the LTEIP at any time as it deems appropriate.


The Board of Directors also may, at its sole discretion, waive, change or amend
the LTEIP as it deems appropriate.




New Hires, Promotions, and Transfers


A participant who is promoted or hired into the approved participant group
generally will not be eligible for the current three-year plan, but will become
a participant in the next rolling three-year program. The Committee may make
exceptions to this provision at its discretion by allowing a pro-rated payment
(based on the months the new entrant participates in the current year plan) on a
case by case basis.







--------------------------------------------------------------------------------





Termination of Employment


To encourage employees to remain in the employment of BHB, a participant must be
an active employee of BHB on the day the award is paid.


If a participant is terminated by BHB, participation under the program is
forfeited in its entirety.


If a participant voluntarily leaves BHB at any time during the performance
period including the period before the award is paid, s/he will not be eligible
for payment.


Participants who have willfully engaged in any activity, injurious to the BHB,
will upon termination of employment, death, or retirement, forfeit any incentive
award earned during a performance period in which the termination occurred.


The Committee reserves the right to make a decision on whether or not to pay a
pro-rated share of any incentive earned for the performance period in question.


Disability, Death, or Retirement


The Compensation Committee reserves the right to make a decision on whether or
not to pay a pro-rated share of any incentive earned for the calendar year in
question in the event of a disability or retirement, and in the case of a death
a payment to the participant’s estate.


Change of Control


In the event of a Change in Control time-based grants will vest at 100% and
Performance-based grants will vest at 100% of Target. Payment will be made as
soon as administratively possible after the Change of Control event is
finalized. A Change of Control event will be determined as defined in BHB’s
currently executed Executive Change in Control Severance Plan and employment
contracts.


Ethics and Interpretation


If there is any ambiguity as to the meaning of any terms or provisions of this
LTEIP or any questions as to the correct interpretation of any information
contained therein, BHB’s interpretation expressed by the Board of Directors will
be final and binding.


Clawback (pending further refinement of SEC regulations)


In the event that BHB is required to prepare an accounting restatement due to
error, omission, or fraud (as determined by the members of the Board of
Directors who are considered “independent” for purposes of the listing standards
of the NYSE American each plan participant shall reimburse BHB for part or the
entire incentive award made to such plan participant on the basis of having met
or exceeded specific targets for the performance periods. For purposes of the
LTEIP, the term “incentive awards” means awards made under the BHB’s LTEIP, the
amount of which is determined in whole or in part upon specific performance
targets relating to the financial results of BHB. BHB may seek to reclaim
incentives within a three-year period of the incentive payout.


In addition, the altering, inflating, and/or inappropriate manipulation of
performance/financial results or any other infraction of recognized ethical
business standards, will subject the employee to disciplinary action up to and
including termination of employment. In addition, any incentive compensation as
provided by the LTEIP to which the employee would otherwise be entitled will be
revoked even though an accounting reinstatement may not be required.









--------------------------------------------------------------------------------





Miscellaneous


The LTEIP will not be deemed to give any participant the right to be retained in
the employ of BHB, nor will the LTEIP interfere with the right of BHB to
discharge any participant at any time.


In the absence of an authorized, written employment contract, the relationship
between employees and BHB is one of at-will employment. The LTEIP does not alter
the relationship.


This LTEIP and the transactions and payments hereunder shall, in all respect, be
governed by, and construed and enforced in accordance with the laws of the State
of Maine.


Each provision in this LTEIP is severable, and if any provision is held to be
invalid, illegal, or unenforceable, the validity, legality and enforceability of
the remaining provisions shall not, in any way, be affected or impaired thereby.


This Plan is proprietary and confidential to BHB and its employees and should
not be shared outside the organization except as authorized by the Compensation
and Human Resources Committee for public disclosure documents.









